Citation Nr: 0203699	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  97-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from March 1972 to March 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Honolulu 
Regional Office (RO), which denied, in pertinent part, 
service connection for PTSD.

In November 1999, the Board remanded the matter of 
entitlement to service connection for PTSD as well as the 
issue of entitlement to service connection for a left eye 
disability for further development.  By June 2001 
determination, the RO granted service connection for a left 
eye disability.  Thus, that matter is no longer before the 
Board.   


FINDINGS OF FACT

1.  Medical records show a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  Stressors supporting the medical diagnosis of PTSD have 
not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131, 1154(b), 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample evidence upon which to decide the veteran's 
claim.  The Board is unaware of, and he has not identified, 
any additional evidence that would be necessary in order to 
make an informed decision on this matter.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained.  The veteran, moreover, has been accorded 
ample opportunity to present evidence and argument, and he 
has been notified of the type of evidence necessary to 
establish his claim. The veteran has been advised of the type 
of evidence necessary to establish his claim for PTSD and has 
been provided an explanation of the pertinent laws and 
regulations in the statement and supplemental statements of 
the case and the Board remand of November 1999.  Hence, the 
Board concludes that VA's statutory duty to assist him has 
been satisfied.

The Board notes that, as apparent in the discussion below, 
the RO has fully complied with the dictates of its November 
1999 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


Factual Background 

The veteran's DD Form 214 indicates that he had overseas 
service for a period of approximately 16 months as an 
aircraft mechanic.  A review of the record indicates that he 
was stationed in Thailand and Taiwan.

An April 1972 airman performance report indicated that the 
veteran was "an alert and conscience [sic] young airman" 
who was "involved whole heartedly [sic] in the aircraft 
maintenance field."  His conduct was exceptionally 
professional, diligent, and prompt, and he was awarded that 
PACAF maintenance award.  He was recommended for promotion to 
sergeant.  The July 1973 airman performance report was 
replete with praise of his industriousness, thoroughness, and 
accuracy.  Again it was recommended that he be promoted to 
sergeant at the earliest possible occasion.  In July 1974, 
after having apparently already received his promotion, he 
was again praised for his dedication, leadership, and 
proficiency.  

Despite the foregoing, in July 1975, his performance report 
indicated that he failed to display enthusiasm and initiative 
and lacked the necessary aggressiveness and devotion to duty 
"required of today's modern Air Force."  It was recommended 
that he not be permitted to reenlist.

The veteran's service medical records are silent with respect 
to complaints of or treatment for symptoms of a psychiatric 
nature.  The July 1975 report of medical examination 
indicated that he was "normal" and that had no personality 
deviations.

A review of the record indicates that the veteran began to 
seek psychotherapy in or about May 1991.  A VA intake sheet 
completed that month indicated that he served in Taiwan for 
one year and that that he flew in to Vietnam on several 
occasions including one three-month stay in order to assist 
in aircraft repair.  He reported witnessing a person "blown 
up into the ceiling."  The second traumatic incident 
occurred when a "C-130 was coming in for a landing" as a 
rocket hit it.  According to the veteran, while repairing the 
plane, there were blood specs everywhere.  He said that none 
of his close friends were killed in Vietnam but that he knew 
people on the Vietnam Memorial.  

In July 1992, he filed a claim of service connection for 
PTSD.

An October 1992 clinical notation indicated that he appeared 
to meet the criteria for PTSD but that a definitive diagnosis 
could not yet be made.  

By July 1993 rating decision, the RO denied service 
connection for PTSD.  The veteran was sent notice of the 
decision in August 1993.  In a November 1994 written 
submission, he indicated that he had moved and supplied a new 
address.  In February 1995, the RO again sent him notice of 
its denial of service connection for PTSD.  In November 1995, 
however, he again submitted a written note stating that he 
had not yet heard from the RO regarding his claim of service 
connection for PTSD.  

On December 1995 VA psychiatric examination, he complained of 
memories and dreams of war, triggered stress, avoidance of 
war-related events, amnesia, apathy, detachment, emotional 
inhibition, insomnia, hypervigilance, expectation of an early 
death, exaggerated startle response, irritability, and the 
like.  He stated that he had been unemployed for the previous 
two years.  On objective examination, he appeared anxious, 
sleep-deprived, and hypervigilant.  His concentration and 
judgment were impaired, but he was alert and oriented times 
three.   The examiner diagnosed PTSD and indicated that the 
prognosis could not be determined.  

By letter dated in February 1996, the RO informed the veteran 
that it was processing his claim of service connection for 
PTSD.  However, the RO explained that he would have to submit 
further evidence in support of his claim.  Specifically, the 
RO requested that he complete a questionnaire describing the 
stressful service incidents that he believed caused his PTSD.  
The RO further indicated that descriptions of these events 
should be as detailed as possible.  The veteran was also 
asked to supply information regarding combat-related awards 
and citations as well as details regarding PTSD-related 
treatment.  A response from the veteran is not apparent from 
the record.

By April 1996 rating decision, the RO denied service 
connection for PTSD.  

In his March 1997 substantive appeal, he indicated that he 
was in Vietnam and Thailand.  He stated that while in Karot 
and Taikia, Thailand, he saw planes return from missions 
"shot up," and he saw planes crash.  In Taikia, in 1972-73, 
he witnessed an F-111 explode on the airstrip during takeoff.  
In Tan San Nhut in 1973, he saw a rocket strike a C-130 as it 
was taking off.  It returned to base and crashed.  He stated 
that he arrived after the crash in order to help and saw at 
least three mangled bodies.  He indicated that he could not 
get that incident out of his mind.  In Karot, in late 1973, 
he recounted that while repairing a plane, the mechanic in 
the adjacent plane pulled the ejection lever and was 
propelled into the roof of the hanger.  He stated that he 
could still see all the blood and mucus.  

In October 1999, the United States Services Center for 
Research of Unit Records (USASCRUR) indicated that it was 
unable to document the stressor-inducing incidents claimed by 
the veteran.  Further, USASCRUR indicated that in order to 
verify those incidents, it would need more specific 
information from the veteran concerning approximate dates of 
incidents, number and full names of casualties, aircraft unit 
designation, and other units involved.  Other information was 
also requested.  

In November 1999, the Board remanded this matter for further 
development.  Specifically, the Board asked that the RO 
obtain a response from USASCRUR regarding verification of the 
veteran's claimed stressors.  Next, in the event that any one 
of the claimed stressors was verified, the RO was to arrange 
for a psychiatric examination in order to determine whether 
the veteran had PTSD and, if so, whether it resulted from one 
of the verified stressors.

By February 2000 letter, the RO explained the dictates of the 
remand, and asked the veteran to supply the information 
necessary for USASCRUR to conduct an investigation.

By June 2001 supplemental statement of the case, the RO 
denied service connection for PTSD.  The RO noted that as of 
that date, a response to its February 2000 letter had not 
been received.  Furthermore, the RO explained that because 
there was no indication of combat service, independent 
verification of claimed stressors was necessary.  As the 
veteran's stressors could not be verified absent further 
detail from him, service connection for PTSD had to be 
denied.

In August 2001, the veteran's spouse sent a cover letter 
along with an unfinished handwritten statement from the 
veteran.  She indicated that the veteran was unable to 
complete the statement and stated that from her own 
observation, he had been suffering more nightmares, 
depression, and anger as a result of attempting to provide 
the information requested pursuant to the Board's remand.  
She asserted that one of the facts that the veteran neglected 
to mention in his own written statement was that he "went 
into these situations - by orders - unarmed" and that he was 
one of the "uncounted temporary" troops stationed in 
Vietnam.  She highlighted the changes in behavior noted in 
the service records, where comments regarding lack of 
initiative and the like replaced several years of glowing 
reviews.  

The appended statement from the veteran indicated that his 
first stressor occurred upon arrival in Taiwan, when Chinese 
guards pointed guns at them.  Another stressor was "working 
on CBO that had been shot up with people on board."  He told 
of being shot at when trying to work, seeing friends shot, 
and inquiring about the whereabouts of somebody only to find 
that the person had been killed.  He told of facing shooting 
in the demilitarized zone while en route to repair damaged or 
malfunctioning aircraft.  He mentioned witnessing returning 
prisoners of war and the "total brutality of war."  He 
indicated that every time he thought on his wartime 
experiences, he went through heavy depression.  The Board 
notes that the statement terminated in mid sentence.


Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

Medical records from the early 1990s disclose that the 
veteran has been given a diagnosis of PTSD.  A medical 
diagnosis of PTSD, however, is only one of three criteria 
necessary for the granting of service connection for that 
disability.  38 C.F.R. 3.304(f); Moreau, supra.  In addition, 
the evidence must establish a causal connection between the 
currently diagnosed PTSD and in-service stressors as well as 
credible supporting evidence of the claimed in-service 
stressors.  Id.  

As outlined above, the veteran's claimed stressors have not 
been verified.  In October 1999, USASCRUR indicated that it 
would require more detailed information such as dates, units, 
and names of casualties in order to conduct research 
regarding the veteran's claimed stressors.  The RO, pursuant 
to the Board's remand, requested that information from the 
veteran.  However, to date, an adequate response has not been 
received.  The August 2001 letter from the veteran's spouse 
and his appended unfinished statement do not provide the type 
of information required by USASCRUR.  As there is no 
independent evidence in support of his claimed stressors, 
service connection for PTSD cannot be granted.  Id.  Because 
there is no independent evidence in corroboration of his 
claimed stressors, there is no need for the Board to address 
the issue of whether there is a causal link between his 
service-related stressors and his currently diagnosed PTSD.  
See Id.  

The Board notes that because there is no evidence of combat 
service, the veteran cannot benefit from the provision of 38 
U.S.C.A. 1154(b).  See Zarycki, supra; Hayes, supra.  Whether 
he engaged with combat with the enemy is a fact-specific 
inquiry.  See Doran, supra.  In the instant case, he served 
at an aircraft mechanic, the record is silent with respect to 
service within Vietnam, and he received no awards or 
decorations of the type that would denote combat.  Hence, it 
appears that he did not have combat service.  Id.  For those 
engaged in combat with the enemy, independent combat-related 
stressor verification is not necessary.  See 38 U.S.C.A. 
§ 1154(b).  Again, however, the veteran cannot benefit from 
that provision, and independent corroboration is required.  
See Dizoglio, supra.

The Board recognizes that he may well have been exposed to 
the stressors of which he complains, and the Board is 
cognizant of the obvious change in the character of his 
performance evaluations, which could well have been 
symptomatic of psychiatric trouble.  However, he has simply 
not provided sufficient particulars regarding stressors in 
order for his claim to be granted.  See Id.; 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  In the event that he is 
able to supply the necessary information, he is welcome to 
reopen his claim at that time.  See 38 C.F.R. § 3.156.  
Further, in the absence of verified stressors, VA examination 
to confirm the diagnosis of PTSD is not appropriate. 
Consequently, the Board finds that the evidence of record is 
against the claim for service connection for PTSD.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107; Gilbert, supra; 
Alemany, supra.  


ORDER

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

